On Rehearing
Howe, J.
A rehearing was granted in this case on the suggestion that one of the applicants for letters of dative executorship was the beneficiary heir of the deceased, and therefore entitled to a preference in appointment. C. C. 1035,1037,1038; 6 An. 811; 10 An. 290; 18 La. 402; 2 R. 395.
We find, however, on examining the record that this beneficiary heir •did not apply for the appointment. He merely opposed the appointment of Losee in favor of the other applicant. Rec. page 22. As between Losee and the other applicant, the judge a quo had the right to exercise a wise discretion, which we are not prepared to say has been improperly exercised in this case.
It is therefore ordered that our judgment heretofore rendered remain undisturbed.